Citation Nr: 1507261	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2007 to February 2011.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that the Veteran did not perfect his appeals for entitlement to service connection for a right knee disability and entitlement to an increased disability rating for the service-connected bilateral foot disability.  See October 2012 Form 9 Appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

An October 2009 service treatment record shows that the Veteran reported left knee ache for several days, and the Veteran reported that he is very active in the gym.  The October 2010 separation examination report shows that the Veteran reported that since his last medical assessment, his left knee aches constantly and he went to sick call for his left knee.  He reported recurrent left knee pain on running for six months, with no history of injury.  

The Veteran was afforded a VA examination in January 2011 prior to discharge from service.  The Veteran reported that he has left knee symptoms that have happened slowly over time for two years.  He reported that his left knee condition is most likely from physical activity.  The Veteran was diagnosed with left knee tendonitis, with knee pain and pain on palpation.  

Based on this evidence, given that the prior VA examination was performed prior to discharge from service, it is unclear whether the Veteran has a current left knee disability and whether any such disability is related to service.  As such, a new VA examination is warranted to determine the nature and etiology of a left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his left knee condition, specifically to include treatment records after discharge from service. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of a left knee disability.  Make the claims file (including both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of a left knee disability, to include tendonitis.  

(b) Regarding any diagnosed left knee disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such left knee disability is etiologically related to service.

      The examiner's attention is invited to the following:
      
a. The Veteran's in-service complaints of recurrent left knee symptoms and report of active physical activity.  See October 2009 service treatment record; October 2010 separation examination report.  

b. The January 2011 VA examination performed prior to discharge from service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




